CONFORMED COPY Separation Agreement This Separation Agreement (the "Agreement") is made and entered into this 19th day of May, 2009 by and between Petroleum Development Corporation, a Nevada Corporation (the "Company") and Eric R. Stearns (the "Employee") (collectively, the "Parties"). WHEREAS, the Parties acknowledge that Employee currently serves in the capacity of Executive Vice President with the primary responsibility for acquisitions and divestitures and that the Company desires to change the role of the Employee and assign him different duties; WHEREAS, the Parties acknowledge that the Employee does not wish to give up his current responsibility relating to acquisitions and divestitures and the Parties further acknowledge that the shift in duties would be a material diminution in the Employee's authority, duties and responsibilities; WHEREAS, Employee desires to terminate his employment with the Company pursuant to the "Good Reason" provisions of his Employment Agreement dated December 31, 2008 between the Parties, and has given written notice of his intention to terminate his employment with the Company unless he continues to have responsibility for acquisitions and divestitures for the Company (Exhibit A); WHEREAS, the Company has advised the Employee that it does not intend to reconsider the actions taken with respect to Employee; WHEREAS, the Parties desire to enter into a definitive agreement to set forth the terms of Employee's separation from the Company; NOW THEREFORE, in consideration of the premises and mutual covenants and obligations set forth herein and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged and accepted, the parties hereto, intending to be legally bound, agree as follows: 1.Termination Date.
